DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 10, 11, 14 objected to because of the following informalities:   
Claim 1 sets forth two headlamps, each with two light modules and the resolution of said modules with respect to each other. The limitations are considered functional limitations. A functional limitation is a feature that is limited by “what it does rather than by what it is" In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Although functional language does not render a claim improper, the prior art is only required to teach structure capable of performing the function as claimed. The Examiner notes in the interest of compact prosecution that a reference that teaches two headlamps, each with two light modules of equally high resolution lights sources is capable of operating at a lower resolution. I.e. a high resolution light source is capable at operating as a lower resolution. A common example is a 1080p display operating at 144p based on a low resolution video or picture. Individually controlled led headlights can operate in the same manner, by forming lower resolution ‘blocks’. 
Additionally, Applicant’s disclosure recites “it is therefore possible to optimize one of the two headlamps with regard to cost and to optimize the other of the two headlamps with regard to graphics capability…” in p. 0008. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The Examiner suggests incorporating more structure into the claim as optimizing (or in this case using) known structures together in a known manner to achieve predictable results is an obvious use of the prior art.
	Claim 10 recites “fewer than 20, or fewer than 10, or… an LED matrix module or another high -resolution light”. The Examiner has interpreted the limitation broadly, but notes that the limitation is not clearly setting forth the device. 
	Claim 11 recites “having a function which deviates from the illumination of the roadway in front of the motor vehicle or a function which goes beyond the illumination of the roadway in front of the motor vehicle”. The functions set forth are not particularly defined, and it is unclear what the claim is setting forth. E.g. a vehicle that is off road would teach both functions as its illumination is not on any roadway. The Examiner is unclear on the metes and bounds of the limitation.
Claim 11 further recites “a first projector device… a second projector device”. There is no clear structure that performs the function of “projecting” to qualify as a projector device.
	Claim 14 recites “performs a driver assistance function… performs the function of a near-field projection”. The claims set forth functions with no specific structures to perform said functions. A functional limitation is a feature that is limited by “what it does rather than by what it is" In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Although functional language does not render a claim improper, the prior art is only required to teach structure capable of performing the function as claimed.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 5, 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 3 recites “in particular… such as”
	Claim 5 recites ‘greater than 2000, greater than 5000, approximately equal to 10000, or greater than 10000”. 
 	Claim 7 recites “less than 1000, less than 200, approximately equal to 100. Or less than 100”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roels (U.S. 11,326,752).
Regarding claim 1, Roels teaches a lighting device for a motor vehicle, in particular a headlamp device for a motor vehicle, the lighting device comprising: 
a first headlamp (lighting device 1) which include a first light module (first light module 2) to generate a first light distribution as well as a second light module (second light module 3) to generate a second light distribution, the first light distribution of the first headlamp having a higher resolution than the second light distribution of the first headlamp (see col. 2 lines 3-14); and 
a second headlamp (second headlamp 1), which includes a first light module (2) to generate a first light distribution as well as a second light module (3) to generate a second light distribution, 
wherein the first light distribution of the first headlamp has a higher resolution than the first light distribution of the second headlamp and than the second light distribution of the second headlamp (see col. 2 lines 3-14).
The Examiner notes that Roels teaches both the first light distributions of each of the headlamps are high resolution light sources. However each light distribution is formed by individually controllable light sources, therefore Roels is capable of performing the function, i.e. Roels may display the first headlight as a high resolution light source fully utilizing all pixels, and may utilize the second headlight as a low resolution light source, grouping all pixels into groups of four and therefore causing the second light distribution to be lower resolution. 
The Examiner also notes that the limitation is not directed towards the light emitting structure, but the resulting light distribution. This is the result of the lighting structure, and as Roels is capable of achieving the claimed result, it reads on the claim. The Examiner also points to the claim objection above, the functional language requires only structure capable of performing the function.
Regarding claim 2, Roels teaches the first light distribution of the second headlamp has a higher resolution than the second light distribution of the second headlamp (2,3)

Regarding claim 3, Roels teaches that the first light module of the first headlamp and/or the first light module of the second headlamp comprise(s) a light source, preferably a high-resolution light source, in particular the light source including a solid- state LED array or a high-resolution LED matrix or elements for the high-resolution light modulation, such as a digital micromirror device or an LCoS or an LC display (high resolution LED).

Regarding claim 4, Roels teaches that the first light module of the first headlamp and the first light module of the second headlamp each generate a plurality of individually controllable light points (high resolution).

Regarding claim 5, Roels teaches a number of light points individually controllable by the first light module of the first headlamp is greater than 2,000, greater than 5,000, approximately equal to 10,000, or greater than 10,000 (see col. 2 lines 49-54).
Regarding claim 7, Roels teaches a number of light points individually controllable by the first light module of the second headlamp is less than 1,000, less than 200, approximately equal to 100. or less than 100 (see col. 2 lines 49-53, as low as 400).
The Examiner futher notes that Roels teaches individually controlling the light points, and is therefore capable of using 1000 or less, even in a high resolution headlight, which reads on the claim.
Regarding claim 8, Roels teaches that the first light module of the second headlamp comprises an LED matrix, which includes two rows of light-emitting diodes, the LED matrix comprising 84 or 100 individual light-emitting diodes, which generate 84 or 100 individually controllable light points (comprises more than 84 or 100 light sources, can activate only 84 or 100).
Regarding claim 9, Roels teaches that the second light module of the first headlamp and the second light module of the second headlamp have the same design or comprise light sources of the same design (3).
Regarding claim 10, Roels teaches that the second light module of the first headlamp and/or the second light module of the second headlamp comprise(s) an LED module, which includes fewer than 20, or fewer than 10 light-emitting diodes, or wherein the second light module of the first headlamp and/or the second light module of the second headlamp comprise(s) an LED matrix module or another high-resolution light source (see col. 6 lines 45-50).
Regarding claim 11, Roels teaches a lighting device for a motor vehicle, in particular a headlamp device for a motor vehicle, the lighting device comprising: 
a first projector device (projection optical element 22), in particular a first headlamp (first lighting module of second headlamp), the first projector device including a light module for generating a first light distribution, the light module or the first light distribution having a function which deviates from the illumination of the roadway in front of the motor vehicle or a function which goes beyond the illumination of the roadway in front of the motor vehicle (see col. 3 lines 10-20 ground marking display functions); and 
a second projector device (first lighting module of second headlamp), in particular a second headlamp, the second projector device including a light module for generating a second light distribution, the light module or the second light distribution having a function which deviates from the illumination of the roadway in front of the motor vehicle or a function which goes beyond the illumination of the roadway in front of the motor vehicle (see col. 3 lines 10-20), 
wherein the light module or the first light distribution of the first projector device performs a function which is different than the function of the light module or the second light distribution of the second projector device (each have a variety of different functions, can be performing different functions).

Regarding claim 12, Roels teaches that in the non-operating state of the projector devices, the outer appearances of the projector devices correspond to each other or are symmetrical with respect to a symmetry plane situated therebetween, and/or that, in the operating state of the projector devices, and wherein the outer appearances of the projector devices correspond to each other or are symmetrical with respect to a symmetry plane situated therebetween (symmetrical headlights).

Regarding claim 13, Roels teaches that the illumination range of the first light distribution is different than the illumination range of the second light distribution (capable of projecting different illumination ranges).

Regarding claim 14, Roels teaches that the light module or the first light distribution of the first projector device performs a driver assistance function and/or that the light module or the second light distribution of the second projector device performs the function of a near-field projection (first light module capable of providing display function, second light module capable of providing ADB).

Regarding claim 15, Roels teaches that the light module of the first projector device and/or the light module of the second projector device comprise(s) an imaging element, a solid-state LED array or an LED matrix or a digital micromirror device or an LCoS or an LC display (high resolution LEDs).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roels.
Regarding claim 6, Roels does not teach that the first light module of the first headlamp comprises a solid-state LED array, which generates 10,000 or more individually controllable light points.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the resolution of the headlamp of Roels since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A higher resolution headlamp results in more readable displays and more accurate control over lighting profiles, as is well known in the art.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roels in view of Albou (U.S. 2022/0099268, filed 2/1/2019).
Claims 1-15 are alternatively taught by Roels in view of Albou. 
Roels does not specifically teach that the first light distribution has a higher resolution than the second light distribution. 
Albou teaches that the first light distribution has a higher resolution than the second light distribution (see fig. 1, 110 has higher resolution than 120).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a low resolution light distribution with a higher resolution light distribution as taught by Albou in the structure of Roels to achieve a cheaper lighting device (see background of Albou), as is well known and utilized in the art.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875